Fourth Court of Appeals
                                  San Antonio, Texas
                                      December 12, 2017

                                     No. 04-17-00670-CV

                               Dessiree Shvonne MARSHALL,
                                          Appellant

                                               v.

                                      Bonnie MULLER,
                                          Appellee

                  From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015-CI-20521
                       Honorable John D. Gabriel, Jr., Judge Presiding


                                        ORDER

        On November 28, 2017, we ordered appellant to provide written proof of payment for the
reporter’s record. Appellant timely responded with proof of payment. Accordingly, it is
ORDERED that the reporter’s record must be filed in this Court no later than fifteen days from
the date of this order. The clerk of this Court is instructed to send a copy of this order to the
court reporter, Ms. Letitia Moncivais.



                                                    _________________________________
                                                    Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of December, 2017.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court